Citation Nr: 0531770	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  99-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left foot fracture with traumatic arthritis, residuals of a 
land mine blast injury (left foot disorder), currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for pain in the knees, 
hips, back, and shoulders, claimed as secondary to service-
connected left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio, which denied entitlement to an increased 
rating for residuals of a left foot fracture with traumatic 
arthritis and denied service connection for numerous 
conditions, including service connection for pain in knees, 
hips, back, and shoulders as secondary to the service-
connected disability of the left foot condition.  On his 
Notice of Disagreement the veteran limited his appeal to the 
denial of these two issues only.

The Board initially reviewed the veteran's appeal in June 
2001, at which time, the Board remanded for further 
evidentiary development.  The Board reviewed the matter again 
in June 2003 and remanded it, as the actions directed by the 
previous remand had not been accomplished.  See Stegall v. 
West, 11 Vet. App. 268 (1998) ("Where... the remand orders of 
the Board . . . are not complied with, the Board itself errs 
in failing to insure compliance.")  A review of the record 
indicates that the RO has complied with the remand 
instructions to the extent reasonably possible.  Accordingly, 
the Board may proceed with its review of the veteran's 
appeal. 


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an increased evaluation for residuals 
of a left foot fracture with traumatic arthritis, residuals 
of a land mine blast injury and service connection for pain 
in the knees, hips, back, and shoulders, claimed as secondary 
to service-connected left foot disorder; all reasonable 
development necessary for the disposition of the appeal of 
these claims has been completed.

2.  Residuals of a left foot fracture with traumatic 
arthritis, residuals of a land mine blast injury, is 
manifested by objective evidence of swelling and subjective 
complaints of pain on prolonged standing, quantified as eight 
to ten hours duration; the residuals of a left foot fracture 
with traumatic arthritis, residuals of a land mine blast 
injury reflect a moderately severe disability and have not 
resulted in frequent hospitalizations or marked interference 
with employment.

3.  Service medical records, including a November 1969 
Medical Board and a separation examination, circa December 
1969/January 1970, are negative for any findings attributed 
to a disability of pain in the knees, hips, back, and 
shoulders; competent evidence does not establish a current 
disability of the right knee, hips, or shoulders.

4.  Post-service medical evidence shows diagnoses of a back 
disability and a left knee disability approximately 28 years 
after the veteran's separation from service; competent 
evidence does not show any relationship between the current 
disabilities of the back and left knee and service or a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left foot fracture with traumatic 
arthritis, residuals of a land mine blast injury, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2005).

2.  A disability of pain in the knees, hips, back, and 
shoulders, claimed as secondary to a service-connected left 
foot disorder, was not incurred or aggravated in active 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in March 2004 and December 2004.  
As previously noted, the original RO decision that is the 
subject of this appeal was entered in November 1998, which 
was before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the United States Court of Appeals 
for Veterans Claims (Court) also made it clear that where, as 
in this case, notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Also see VAOPGCPREC 7-2004.  The VCAA notices sent 
in March and December 2004 comply with all requirements in 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that they: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claims; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  In this case, the March 2004 letter from the RO 
provided the appellant with the first three elements; the 
December 2004 notice included all four elements.   

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the November 1998 
rating decision, the January 1999 Statement of the Case 
(SOC), and the Supplemental Statement of the Case (SSOC) in 
April 2000, December 2002, August 2004, and March 2005, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims.  The Board 
observes that the December 2002 SSOC informed the veteran of 
the implementing regulations, including that VA would assist 
him in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate the claims addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so, including 
efforts to retrieve service medical records or search for 
alternate sources of information.  VA afforded the veteran a 
VA medical examination in August 1998 and March 2002, which 
addressed the status of the veteran's residuals of a left 
foot fracture with traumatic arthritis, residuals of a land 
mine blast injury, as well as the nature and etiology of the 
pain in the knees, hips, back, and shoulders disability.  VA 
also scheduled an additional examination in January 2005 and 
duly notified the veteran; however, he failed to report 
without showing good cause.  38 C.F.R. § 3.655 (2005).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, supra.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2005).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Service connection for arthritis may 
be presumed when it is manifested to a degree of 10 percent 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Aggravation 
of a nonservice-connected disability may also be compensated 
for a nonservice-connected condition if proximately due to, 
or the result of, service-connected disease or injury; under 
those circumstances, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity 
occasioned by the current level of disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To determine the current 
level of impairment, the disability must be evaluated in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognized actually painful, unstable, or malaligned 
joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's service connected residuals of a left foot 
fracture with traumatic arthritis, residuals of a land mine 
blast injury are currently evaluated at 20 percent disabling 
under Diagnostic Code 5284 (Foot injury, other).  

Under Diagnostic Code 5284, moderately severe residuals 
warrant a 20 percent evaluation and severe residuals warrant 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2005).  With actual loss of use of the foot, it will be 
rated at 40 percent.  Id. at Note.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).

The words "moderate," "moderately severe," and "severe" 
are not defined in Diagnostic Code 5284.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decision is "equitable and 
just." 38 C.F.R. § 4.6 (2005).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his service personnel records, his contentions, as 
presented in Statement(s) in Support of Claim, the VA Form-9, 
and briefs, VA records for treatment from 1983 to 2000, 
various private treatment records, and VA examination 
reports.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board recognizes the evidence is scant in this matter; 
however, the Board remanded this matter on two previous 
occasions to ensure that the evidence was fully developed.  
After having received at his current address, notice of an 
examination scheduled in January 2005, the veteran failed to 
report.  There is no further correspondence from the veteran 
regarding his failure to attend the examination.  
Essentially, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Evaluation of Residuals of a Left Foot Fracture with 
Traumatic Arthritis

A review of the record indicates that an increased rating is 
not warranted for residuals of a left foot fracture with 
traumatic arthritis, residuals of a land mine blast injury.  
Before reaching this conclusion the Board noted that it is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996).  In this regard, the evidence showed left foot 
complaints contemporaneous with a motor vehicle accident in 
April 1998.  The evidence also revealed the interpretation of 
x-rays done in February 2000 established a new fracture in 
the left foot, which was of the proximal phalanx of the great 
toe.  [Note: The fracture in service was of the first 
cuneiform.]  There was no medical evidence to differentiate 
between symptomatology between the non-service connected 
event/injury and the service-connected residuals of a left 
foot fracture and traumatic arthritis.  Consequently, the 
Board made no attempt to differentiate between 
symptomatology.

The evidence showed very few complaints or treatment 
pertaining to the left foot.  Objective evidence from 
treatment records reflects minimal findings.  Records from 
Southeastern Ohio Regional Hospital dated in April 1998 show 
complaint of pain in the left foot.  However, on examination 
there were no findings pertaining to the left foot and the 
veteran reportedly moved with good coordination.  Objective 
evidence as manifested on VA examination in August 1998 
revealed some soft tissue swelling on the mid left foot and 
the veteran was unable to rise on his toes and heels.  
However, carriage, posture, and gait were normal.  VA 
outpatient records also show subjective complaints of not 
being able to participate in art shows due to his inability 
to stay on his feet for prolonged periods (reportedly 8-12 
hours) and to tolerate pain in his feet in December 1998, and 
of being able to do chores and activities of daily living so 
long as he minimizes the time he spends pursuing his 
occupation as an artist in February 1999.  A cavus forefoot 
and a high rigid arch secondary to injury were found on the 
left.  A prosthetic was ordered.  Shoes and insoles were also 
ordered in May and October 1999.  The veteran was also unable 
to squat or rise on his toes and heels when he underwent 
examination in March 2000.  In light of the treatment with 
prosthetics, continuing disability is evident, manifested by 
swelling and subjective complaints of pain.  But based on the 
limited objective findings, there is insufficient evidence to 
conclude that the veteran's residuals of a left foot fracture 
and traumatic arthritis are more than moderately severe, as 
there is no evidence that the veteran's gait and carriage are 
affected.  There are also no objective findings of lack of 
endurance, weakened movement, or excess fatigability.  

The currently assigned 20 percent rating takes into account 
any additional range of motion loss from pain, weakened 
movement, excess fatigability or incoordination.  
So an increased evaluation, based on pain or functional loss 
alone, is not warranted.  The veteran is not entitled to 
additional compensation under the holding in DeLuca or the 
provisions of 38 C.F.R. §§ 4.40 and 4.45. 

As an additional matter, the Board finds that the veteran is 
not entitled to consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  No evidence has been received 
that establishes such factors as frequent periods of 
hospitalization or marked interference with employment due to 
his service-connected left foot disorder, that render 
impractical the application of the regular rating criteria.  
The veteran has identified himself as a self-employed artist.  
Treatment notes show that he has reported to medical 
providers that his service-connected left foot disability has 
prevented him from engaging in his occupation as an artist 
and craftsman because he is unable to participate in art 
shows, which purportedly require standing for 8-12 hours.  
However, evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence."  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); see 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Treatment 
records do not reflect a finding that the veteran's left foot 
disorder manifests itself to such a degree that it markedly 
interferes with his employment.  There is no evidence, such 
as literature or correspondence from "art shows," that 
shows that certain physical demands are required of its 
participants.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  As there is no objective 
evidence showing that the veteran's service-connected 
residuals of a left foot fracture with traumatic arthritis, 
residuals of a land mine blast injury, by itself, has a 
substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, a referral for consideration of an extraschedular 
evaluation, under the guidelines of 38 C.F.R. § 3.321(b)(1), 
is not warranted.

Service connection for Pain in the Knees, Hips, Back, and 
Shoulders

A review of the record also indicates that service connection 
for pain in the knees, hips, back, and shoulders, claimed as 
secondary to service-connected left foot disorder, is not 
warranted.  

The veteran contends that he has incurred a disability of 
pain in the knees, hips, back, and shoulders secondary to his 
service-connected residuals of a left foot fracture with 
traumatic arthritis, residuals of a land mine blast injury 
(left foot disorder).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Since service 
connection may not be granted without a current disability, 
the Board will address this element first.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); Degmetich v. Brown, 104 F.3d 1328 
(1997).  In this matter the veteran claims pain in a number 
of joints as his disability.  "Pain" in and of itself is 
generally not considered a disability.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (Observing 
that "pain is not wholly irrelevant to the assessment of a 
disability for which a veteran seeks compensation," but that 
"[e]ven assuming arguendo that free-standing pain wholly 
unrelated to any current disability is a compensable 
disability, such pain cannot be compensable in the absence of 
proof of an in-service disease or injury to which the current 
pain can be connected by medical evidence.  Such a 'pain 
alone' claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease.")  
In the instant case there is evidence of a current disability 
in the lower back and the left knee, but no evidence of 
injury or disease in the right knee, hips, or shoulders.  
Because of this distinction, the Board will discuss the 
claimed pain in the right knee and back separately. 
 
The Board finds that a back injury or disability is not shown 
in service.  Service medical records show that when the 
veteran underwent a pre-induction examination in March 1968, 
the clinical evaluation of the spine was normal and no 
disability of the back was diagnosed.  Accordingly, the 
veteran's soundness is presumed, as no other evidence clearly 
and convincingly demonstrates that the veteran had a back 
disability at the time he entered service.  See Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004) (Under 38 C.F.R. 
§ 3.304(b), the implementing regulation for 38 U.S.C.A. 
§ 1111, the presumption of soundness can be rebutted only by 
evidence that an injury or disease existed prior to service.)  
The veteran reported a history of continuous back pains at 
his pre-induction examination, which apparently his private 
physician attributed to posture.  The veteran also complained 
of recurrent back pains when he underwent a medical board in 
November 1969 and when he underwent a separation examination 
in December 1969.  The Medical Board concluded that the pains 
were "functional by history" and no disability was 
diagnosed.  The report of the veteran's separation physical 
examination also reflects a normal clinical evaluation of the 
spine without any diagnosis of disability.  The examiner's 
conclusion was that the veteran was found qualified for both 
retention in the service and separation.  

The Board further concludes that no back disability is 
established within one year after the veteran's separation 
from service.  In this regard, a VA compensation and pension 
physical examination (C&P examination) in August 1970 is 
negative for any findings attributed to a back disability.  
There is no evidence of record from 1970 to 1983.  VA 
outpatient records dated from September 1983 to March 2000 
are negative for back complaints or findings attributed to a 
back disability.  Likewise, records from T.O., D.O., dated 
from April 1987 to May 1998 are negative.  The absence of any 
findings attributed to a back disability seven months after 
separation, followed by a lapse of over 25 years between the 
veteran's separation from service and the first documented 
complaints of back pain and the established diagnosis of 
degenerative joint and disc disease indicates that service 
connection for arthritis by presumption is not warranted.  
38 C.F.R. §§ 3.307, 3.309.

The veteran's first and only documented complaint of back 
pain post-service is shown in treatment records from 
Southeastern Ohio Regional Hospital dated in April 1998, and 
contemporaneous with his involvement in a motor vehicle 
accident.  At that time the veteran complained of prominent 
pain to the mid to lower cervical spine radiating onto the 
left upper trapezius area, moderate pain to the 
sternoclavicular joint and sternum and left pectoral area, 
and low back pain located over the paraspinal muscles of the 
lower lumbar bilaterally.  On examination of the back, there 
were findings of point tenderness to the left paraspinal 
muscles and upper trapezius muscles, decreased range of 
motion in the cervical and thoracolumbar spine with pain, and 
moderate tenderness to the paraspinal muscles of the lumbar 
area bilaterally.  The examining physician did not diagnose a 
back injury or disease; however, a few months later when the 
veteran underwent a C&P examination in August 1998, the 
pertinent diagnosis was chronic low back pain secondary to 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, most prominent at L5-S1.

In claims regarding service connection, the resolution of 
issues, which involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  There is no competent 
evidence that the veteran's reported history of recurrent low 
back pain in service is related to the current diagnosis of 
degenerative joint and disc disease.  To the contrary, all 
reports indicate there was only a functional problem with 
body mechanics (posture) in service, not a chronic, clinical 
disease.  As the summary of evidence demonstrates, there is 
no evidence of continuous symptomatology of the back from 
service.  Accordingly, the evidence does not demonstrate a 
direct connection between service and any degenerative joint 
or disc disease of the lumbar spine.  

The veteran's assertion that his back pain is related to his 
service-connected left foot disorder is neither established 
nor intimated by competent evidence.  Rather, the veteran's 
diagnosis of a back disorder is contemporaneous with his 
involvement in a motor vehicle accident.  In the absence of 
competent evidence of a link between service and the current 
diagnoses of degenerative joint and disc disease of the 
lumbar spine, the Board is unable to find that service 
connection is warranted for back pain secondary to the 
veteran's service-connected left foot disorder.  

Now turning to service connection for pain in the knees, 
competent evidence does show a diagnosis of intermittent 
episodes of instability, left knee.  However, there is no 
competent evidence that links these intermittent episodes of 
instability with the service-connected left foot disorder.  
Moreover, there is no evidence of an injury or disease of the 
left knee in service or any knee complaints prior to the 
veteran's involvement in the April 1998 motor vehicle 
accident.  The record is also negative as to any evidence of 
a current disability of the right knee.  Sanchez-Benitez, 259 
F.3d at 1361 (Fed. Cir. 2001).  Consequently, the Board finds 
service connection for pain in the knees is not established.
 
The record does not reflect a current disability of the hips 
or shoulders.  Of note, interpretation of x-rays at the time 
of the August 1998 C&P examination was unremarkable and no 
diagnosis of a hip disability was made.  No other findings 
pertaining to a hip disability are of record.  With regard to 
shoulders, the only diagnosis of an injury (or disease) is 
shown in April 1998 and is unequivocally attributed to the 
veteran's involvement in a motor vehicle accident occurring 
days before presenting.  Significantly, treatment records at 
that time do not reflect a chronic disability; rather, the 
diagnosis is acute left shoulder strain with brachial plexus 
involvement, status post motor vehicle crash.  As such, 
service connection for pain in the shoulders is not warranted 
on either a direct or secondary basis.
  
In Gilbert, 1 Vet. App. 49, 53 (1990), the Court held that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.  The Board considered the application 
of reasonable doubt in the evaluation of the veteran's claim 
for an increased evaluation for residuals of a left foot 
fracture with traumatic arthritis, residuals of a land mine 
blast injury, and service connection for pain in the knees, 
hips, back, and shoulders, claimed as secondary to service-
connected left foot.  However, the evidence as to his claims 
clearly preponderates against them.  Accordingly, reasonable 
doubt is not for application and the claims for increased 
evaluation for residuals of a left foot fracture with 
traumatic arthritis, residuals of a land mine blast injury, 
and service connection for pain in the knees, hips, back, and 
shoulders, claimed as secondary to service-connected left 
foot, must be denied.  38 U.S.C.A. § 5107 (West 2002).

ORDER

An increased evaluation for residuals of a left foot fracture 
with traumatic arthritis, residuals of a land mine blast 
injury, is denied.

Service connection for pain in the knees, hips, back, and 
shoulders, claimed as secondary to service-connected left 
foot disorder, is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


